Sed per Curiam.

It is not usual for the Court to interrupt failing counsel; but the case is so clear, that it would be a waste of time to hear further argument.
The Court are directly against the motion, on two grounds:
First. If the statute of limitations does not bar á new suit, we see no propriety in granting a new trial.
Secondly. The Court are restricted by the statute in granting new trials to those cases alone where the Jury in the opinion of the Court mistake the law. Here were matters of law and fact given to the Jury. If the Jury found certain facts, they did not mistake the law ; and we see no necessity of discriminating the motives of the verdict.
Motion discharged.